                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   DAVID BROCK,                                     )
                                                    )
                 Plaintiff,                         )
                                                    )
   v.                                               )           No. 2:19-CV-00119-JRG-CRW
                                                    )
   HAMBLEN COUNTY et al.,                           )
                                                    )
                 Defendants.                        )
                                                    )

                              MEMORANDUM OPINION AND ORDER

         Plaintiff, an inmate, brings this civil rights action for violation of 42 U.S.C. § 1983, by and

  through counsel, alleging, inter alia, that Defendant Southern Health Partners (“SHP”) failed to

  provide constitutionally adequate medical treatment [See Doc. 17]. Now before the Court is SHP’s

  motion to dismiss Plaintiff’s claim against it pursuant to Federal Rule of Civil Procedure 12(b)(6)

  [Doc. 23]. Having fully considered the parties’ arguments and the applicable law, the Court finds

  that SHP’s motion should be DENIED.

  I.     BACKGROUND

         On July 10, 2018, Plaintiff was booked into the Hamblen County Jail as a pre-trial detainee

  [Doc. 17 at 1]. Upon his arrival, Plaintiff informed jail officials that he was a confidential

  informant and was highly likely to be injured by other inmates if placed in a “rough” cell [Id. at

  4]. On July 15, 2018, Plaintiff, who had been placed in West Block, a notoriously violent and

  overcrowded block, was severely beaten by seven other inmates [Id. at 4-5]. He was taken to

  Lakeway Hospital where he was diagnosed with spleen laceration and contusions, and thereafter

  transferred to UT Hospital for additional treatment, where he was monitored for two days [Id. at

  5]. After being returned to the jail, Plaintiff experienced increasing pain and, despite reporting

  such to jail officials and SHP nursing staff, received no medical care and was not returned to the



Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 1 of 11 PageID #: 326
  hospital [Id.]. On July 21, 2018, Plaintiff was taken to Morristown Hamblen Hospital for “severe

  abdominal pain, profuse sweating, and a pulsating mass in the abdomen,” where he was given a

  blood transfusion, and once stabilized, transferred back to UT Hospital [Id.]. At UT, Plaintiff was

  immediately taken into surgery, where he was found to have a grade five spleen laceration and

  found to be in hemorrhagic shock [Id.].

           Plaintiff filed his complaint on July 15, 2019 against Hamblen County, various Hamblen

  County jail officials, the Hamblen County sheriff, the inmates who assaulted him, and

  CorrectHealth Hamblen, LLC, who he alleged was the third party contracted with Hamblen County

  jail to provide medical services [Doc. 1]. On November 5, 2019 Defendant CorrectHealth

  Hamblen, LLC filed an answer to the complaint arguing that “the last day Correct Health Hamblen

  LLC provided medical services at the Hamblen County jail was June 30, 2018 and thus [it was]

  not responsible for any alleged medical act or omission that occurred after that date;” and as such

  was not a proper defendant [Doc. 11 ¶ 111]. 1 That same day, Plaintiff filed an amended complaint,

  naming SHP as the third-party medical provider contracted with Hamblen County Jail to provide

  medical services [Doc. 13 at 3]. However, Plaintiff’s amended complaint was not signed, and he

  was ordered to file a signed copy [Doc. 15]. Plaintiff complied, filing a corrected, signed version

  on November 11, 2019 [Doc. 17]. He likewise filed a summons issued to SHP [Doc. 18]. On

  March 4, 2020, Defendant SHP filed the instant motion to dismiss and a memorandum in support

  [Doc. 23]. 2 Plaintiff filed a lodged opposition to the motion to dismiss on April 28, 2020 [Doc.

  30]. 3


           1
            The parties later stipulated to the dismissal of CorrectHealth Hamblen, LLC [Doc. 22] which the Court then
  dismissed as a defendant.
           2
               SHP and Plaintiff also jointly filed a Motion to Dismiss Count X [Doc. 25], which the Court granted [Doc.
  26].
           3
            Plaintiff originally did not respond in a timely fashion and the Court granted Defendant SHP’s motion to
  dismiss [Doc. 28]. However, Plaintiff filed a motion for relief from this order due to “excusable neglect” caused by

                                                             2
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 2 of 11 PageID #: 327
  II.     MOTION TO DISMISS STANDARD

          To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

  on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face “when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Id. When considering a plaintiff’s claims, the Court must construe

  the complaint in the light most favorable to the plaintiff and accept all well-pled factual allegations

  as true. See League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007).

  Pursuant to Rule 12(b)(6), a complaint may be dismissed if it fails to give the defendant fair notice

  of the claims or grounds it rests on. Twombly, 550 U.S. at 555. Moreover, if the allegations in the

  complaint “show that relief is barred by the applicable statute of limitations, the complaint is

  subject to dismissal for failure to state a claim . . . .” Jones v. Bock, 549 U.S. 199, 215 (2007).

  III.    DISCUSSION

          Defendant SHP seeks to dismiss Plaintiff’s complaint against it as barred by the statute of

  limitations [Doc. 23]. Specifically, SHP avers that it was not named as a defendant until after the

  statute of limitations had expired, and as Plaintiff’s amended complaint against it did not properly

  relate back to the original complaint, these claims must be dismissed [Doc. 24]. Plaintiff contends

  that the amended complaint is timely, does properly relate back, or alternatively that he can present

  good cause for any delayed notice, and that he would be unfairly prejudiced by SHP’s dismissal

  [Doc. 30].

          A. Statute of Limitations

          Plaintiff raises his claims against Defendant SHP under §1983, which governs civil rights

  deprivations [Doc. 17]. As §1983 has no statute of limitations, federal courts rely on the forum


  the global outbreak of COVID-19 and its impact on Plaintiff’s counsel’s work environment and calendaring system
  [Doc. 29] which the Court granted [Doc. 32].

                                                        3
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 3 of 11 PageID #: 328
  state’s statute of limitations. Wallace v. Kato, 549 U.S. 384, 388 (2007). In Tennessee, such

  claims are governed by TCA § 28-3-104, which provides, in relevant part:

         (a)
                 (1) Except as provided in subdivision (a)(2), the following actions
                 shall be commenced within one (1) year after the cause of action
                 accrued:
                         (A) Actions for libel, injuries to the person, false
                         imprisonment, malicious prosecution, or breach of
                         marriage promise;
                         (B) Civil actions for compensatory or punitive
                         damages, or both, brought under the federal civil
                         rights statutes; and
                         (C) Actions for statutory penalties.
                 (2) A cause of action listed in subdivision (a)(1) shall be commenced
                 within two (2) years after the cause of action accrued, if:
                         (A) Criminal charges are brought against any person
                         alleged to have cause or contributed to the injury;
                         (B) The conduct, transaction, or occurrence that
                         gives rise to the cause of action for civil damages is
                         the subject of a criminal prosecution commenced
                         within one (1) year by:
                                 (i) A law enforcement officer;
                                 (ii) A district attorney general; or
                                 (iii) A grand jury; and
                         (C) The cause of action is brought by the person
                         injured by the criminal conduct against the party
                         prosecuted for such conduct.
                 (3) This subsection (a) shall be strictly construed.

  T.C.A. §28-3-104. This statute provides a one-year statute of limitations for civil actions brought

  under federal civil rights statutes, but provides an exception, allowing for a two-year filing period,

  when the action is brought by a person injured by criminal conduct against a party who was

  criminally prosecuted for that conduct.

         Plaintiff’s claims against SHP arose from July 18 to July 21, 2018, and he filed his first

  complaint on July 15, 2019, within the one-year statute of limitations [Doc. 1]. However, this

  complaint did not name SHP as a defendant, but rather named CorrectHealth Hamblen, which had

  previously provided medical services to the Hamblen County jail [Id.]. On November 5, 2019,


                                                    4
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 4 of 11 PageID #: 329
  when CorrectHealth filed an answer indicating that it had not served as the medical services

  provider at Hamblen County jail at the time of Plaintiff’s injuries, Plaintiff filed an amended

  complaint naming SHP as a Defendant [Docs. 13, 17]. As such, SHP was not named as a

  Defendant until November 5, 2019, long after the typical one-year statute of limitations had

  expired.

         Plaintiff argues, however, that his claims fall under subsection (a)(2), because the inmates

  who assaulted him were criminally charged, and he is thus entitled to a two-year statutory period

  [Doc. 30 at 10-11]. This subsection was added in 2015 and has been rarely analyzed by either

  Tennessee courts or Courts in this district. However, subsection (3) makes it clear that this

  statutory language should be strictly construed. While Plaintiff does allege the defendant inmates

  who assaulted him received criminal charges, it is clear that Defendant SHP was not criminally

  charged in this matter. A strict reading of this statute does not allow for a two-year limit against a

  co-defendant merely because another defendant received a criminal charge. See Cox v. Jordan,

  2019 Tenn. Cir. LEXIS 409, at *2 (Tenn. Cir. Ct., May 10, 2019) (noting that one of the defendants

  in this case, who was not criminally prosecuted for the plaintiffs’ injuries, was not subject to a

  two-year statute of limitations).    Plaintiff’s complaint is subject to the one-year statute of

  limitations and is, as such, untimely.

         B. Relation Back

         However, under Federal Rule of Civil Procedure (“FRCP”) 15(c), Plaintiff’s amendment

  and time-barred claim may be permitted if it “relates back.” Fed. R. Civ. P. 15(c). In relevant

  part, FRCP 15(c) provides:

         (1) When an Amendment Relates Back. An amendment to a pleading relates back
             to the date of the original pleading when:
             …
             (C) the amendment changes the party or the naming of the party against whom
             a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period


                                                    5
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 5 of 11 PageID #: 330
               provided by Rule 4(m) for serving the summons and complaint, the party to be
               brought in by amendment:
                  (i) received such notice of the action that it will not be prejudiced in
                  defending on the merits; and
                  (ii) knew or should have known that the action would have been brought
                  against it, but for a mistake concerning the proper party’s identity.

  Fed. R. Civ. P. 15(c)(1)(C). The period provided by FRCP 4(m) is ninety days. Fed. R. Civ. P.

  4(m). Accordingly, for an amendment that changes a party to properly relate back, the added party

  must have received notice of the action within ninety days after the initial complaint is filed. See

  Lockhart v. Holiday Inn Express Southwind, 531 F. App’x 544, 548 (6th Cir. 2013). 4 Constructive

  notice may satisfy this requirement. See Berndt v. Tennessee, 796 F.2d 879, 884 (6th Cir. 1986)

  (“We believe that Rule 15(c) does not require that the new defendants received actual notice…. It

  is enough that the new defendants received constructive notice of the suit.”). However, lack of

  timely notice may be excused for good cause. See Jackson v. Herrington, 393 F. App’x 348, 353-

  54 (6th Cir. 2010).

           Here, Plaintiff’s first complaint was filed on July 15, 2019, meaning that SHP would have

  needed to receive notice by October 14 or 15, 2019 to meet the relation-back requirements set out

  in FRCP 15(c). 5 While Plaintiff asserts that he believes SHP did have actual notice due to the

  nature of its institutional and contractual relationship with Defendant Hamblen County [Doc. 30

  at 6], there is no evidence in the record that SHP was given notice prior to being named as a

  defendant on November 5, 2019 [Doc. 13]. 6 Defendant SHP challenges Plaintiff’s assumption by

  clarifying that both Hamblen County and CorrectHealth Hamblen were served on October 15,



           4
             Lockhart lists the presumptive time for serving a defendant as 120 days, however, this time was reduced by
  amendment to 90 days. See Fed. R. Civ. P. 4(m) advisory committee’s note to 2015 amendment (“Shortening the time
  to serve under Rule 4(m) means that the time of the notice required by Rule 15(c)(1)(C) for relation back is also
  shortened.”)
           5
             October 14, 2019 was a federal holiday.
           6
             Alternatively, Plaintiff argues that the question of actual notice should be borne out in discovery and is not
  proper ground for dismissal.

                                                             6
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 6 of 11 PageID #: 331
  2019, the last day of the ninety-day period [Doc. 23 at 2]. For timely actual notice to have occurred,

  one of those entities would have had to notify SHP immediately upon receipt of the lawsuit, which

  Defendant alleges is an unreasonable assumption [Id.]. Although the Court construes the facts in

  the light most favorable to Plaintiff, Plaintiff is obligated to provide “more than labels and

  conclusions,” and the Court is “not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555. Here, Plaintiff’s belief that SHP had actual notice, with

  no factual support, will not suffice.

          Plaintiff alternatively claims that SHP may be charged with constructive notice due to its

  contractual and institutional relationship with Hamblen County [Doc. 30 at 7-8]. Specifically,

  Plaintiff claims that when Hamblen County was notified of the lawsuit, it would have begun

  preparing and investigating, which would have included gathering medical records and

  interviewing the medical professionals involved and employed by SHP, thus notifying SHP of its

  status as a defendant [Id.].

          The Sixth Circuit has “articulated the following, non-exhaustive list of factors in

  determining whether a newly-named defendant had constructive notice of a lawsuit: ‘the

  relationship of the new defendant to the defendant(s) originally named, whether the same attorney

  represented both the original and new defendants, and whether the defendants are officials of the

  original defendant.’” Beverly v. MEVA Formworks Sys., Inc., 500 F. App’x. 391, 394 (6th Cir.

  2012). When there is a “sufficient identity of interest” or “fairly advanced degree of privity”

  between the original defendant and the new defendant, constructive notice may be established.

  See Asher v. Unarco Material Handling, Inc., 596 F.3d 313, 319 (6th Cir. 2010) (citations omitted).

  The Court has also noted that whether Plaintiff is represented by counsel is an important

  distinguishing factor to consider in this analysis. See Force v. City of Memphis, 101 F.3d 702 (6th



                                                    7
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 7 of 11 PageID #: 332
  Cir. 1996) (fully reported at Force v. City of Memphis, 1996 U.S. App. LEXIS 30233, at *10 (6th

  Cir. 1996)).

         The Court finds that while SHP has a contractual relationship to Hamblen County, this

  alone is not enough to satisfy that SHP had constructive notice. SHP is an entirely separate

  corporate entity and is represented by a different attorney. Additionally, although SHP employees

  work in the Hamblen County jail, SHP itself is neither a subordinate official nor an agent of

  Hamblen County. The Court finds that Plaintiff has not established that Defendant SHP had

  constructive notice, particularly given that the notice to Hamblen County occurred on the last day

  of the ninety-day filing period and that Plaintiff was represented by counsel, and was thus not

  thwarted from timely notice by his pro se status. Plaintiff has not shown that constructive notice

  may be imputed to SHP.

         C. Good Cause

         Plaintiff avers that, in the event the Court did not find that Defendant SHP had actual or

  constructive notice, that Plaintiff had good cause for failure to provide timely notice [Doc. 30 p.

  8-9]. Specifically, Plaintiff asserts as cause that CorrectHealth Hamblen, the original defendant

  created by CorrectHealth LLC to provide medical care at Hamblen County jail, was still listed as

  an active business entity at the time of Plaintiff’s injuries and when the complaint was filed [Id.].

  As such, Plaintiff’s counsel had no reason to believe that the county had engaged a new medical

  services provider and once he learned that it had, the correct defendant was sought out and a

  complaint was sent to SHP [Id.]. SHP, however, argues that counsel merely made an incorrect

  assumption that fails to provide good cause when its identity as the medical services provider was

  readily discoverable at the time the complaint was filed [Doc. 23 at 4].

         Lack of timely notice may be excused for good cause. See Jackson, 393 F. App’x at 353-

  54. To demonstrate good cause, a plaintiff must show why service was not made within the ninety-

                                                   8
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 8 of 11 PageID #: 333
  day time period. Habib v. GMC, 15 F.3d 72, 73 (6th Cir. 1994). Good cause requires a plaintiff

  to show “at least as much as would be required to show excusable neglect, as to which simple

  inadvertence or mistake of counsel or ignorance of the rules usually does not suffice.” Mnzava v.

  Diverse Concepts, LLC, 2015 U.S. Dist. LEXIS, at *4-5 (E.D. Tn. 2015) (citing Moncrief v. Stone,

  961 F.2d 595, 597 (6th Cir. 1992)). “While the rule is at times harsh, ‘[c]lients are held accountable

  for the acts and omissions of their attorneys, and attorney inadvertence generally does not

  constitute excusable neglect.’” Id. at *5 (quoting Jackson v. Chandler, 463 F. App’x 511, 513 (6th

  Cir. 2012)).

         While Plaintiff’s arguments explain the source of counsel’s misunderstanding and mistake,

  they do not demonstrate good cause. Counsel’s mistaken assumption, without some assertion that

  the identity of the proper defendant was not readily identifiable, will not constitute good cause.

         D. Prejudice

         Finally, Plaintiff argues that absent the above precedent and statutory forms of relief, that

  the Court should exercise its “discretion to excuse application of the deadline,” particularly where

  Defendant will not be especially prejudiced in having to defend against this suit as the suit is still

  in its infancy and the delay in notice was only nominal [Doc. 30 at 9-10].

         District courts have discretion to permit a suit to continue even if no good cause is shown.

  See Henderson v. United States, 517 U.S. 654, 662 (1966). In the absence of good cause, courts

  have looked to the following factors to determine whether to permit the case to move forward: (1)

  the extension of time required for service, (2) whether the extension of time prejudices defendant

  past the “inherent ‘prejudice’ in having to defend the suit,” (3) whether defendant had actual notice,

  (4) whether Plaintiff would be substantially prejudiced by dismissal, including the time-bar of his

  suit, and (5) whether the plaintiff made any good faith efforts at electing proper service. Dunham-

  Kiely v. United States, 2010 U.S. Dist. LEXIS 46114, at *14-15 (E.D. TN. 2010) (citations

                                                    9
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 9 of 11 PageID #: 334
   omitted). However, the Court is “not limited to these factors, and may consider anything that is

   relevant and equitable.” Id.

          Here, because of the prejudice to Plaintiff and relative lack of prejudice to Defendant, the

   Court exercises its discretion to allow Plaintiff’s claims to go forward. Considering the first factor,

   Plaintiff served Defendant SHP approximately three weeks later than required by statute, requiring

   only a minimal extension, and thus weighing in favor of Plaintiff. As to the second factor, “in this

   context, prejudice ‘contemplates loss of evidence, unavailability or other material alteration caused

   by the delay that would prevent the [Plaintiff] from presenting his case.’” Id. at *16 (quoting Barr

   v. Barr, 217 B.R. 626 (Bkrtcy. W.D. Wash. 1998)). Defendant suffers little prejudice in defending

   this suit, due to its infancy, outside of the “inherent prejudice in having to defend.” Dunham-Kiely,

   2010 U.S. Dist. LEXIS 46114, at *15. The Court does note, however, that SHP did not have actual

   notice within the ninety-day period, which weighs in its favor. The fourth factor considers the

   prejudice to Plaintiff, who would be substantially prejudiced by the dismissal of his claims, which

   would leave his claims time-barred. Finally, the Court finds that pursuant to the fifth factor

   Plaintiff did make good faith efforts to effect service. Plaintiff claims he was notified by the

   attorney for CorrectHealth Hamblen that it was not the proper defendant on October 28, 2019

   [Doc. 30 at 4]. Plaintiff then sought out and served SHP by November 5, just one week later [Id.].

   While Plaintiff’s counsel made a mistaken assumption in the identity of the correct defendant,

   there is no evidence that he acted in bad faith in failing to effect service. Accordingly, four of the

   five considered factors weigh in favor of Plaintiff, and the Court thus determines that Plaintiff’s

   claims should be allowed to move forward. While procedural rules are not to be taken lightly,

   “there is a strong preference for trials on the merits . . . courts are generally loath to penalize




                                                     10
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 10 of 11 PageID #: 335
   litigants for the negligence of their attorneys.” Id. at *19 (quoting In re Love, 3 F. App’x. 497,

   498 (6th Cir. 2001)).

   IV.      CONCLUSION

            For the reasons set forth herein, Defendant Southern Health Partners is not entitled to be

   dismissed from this action. Accordingly, Defendant Southern Health Partners’ motion to dismiss

   [Doc. 23] is DENIED, and Defendant Southern Health Partners is ORDERED to file a

   response in this cause within twenty-one days of entry of this Memorandum Opinion and

   Order.


            So ordered.

            ENTER:



                                                        s/J. RONNIE GREER
                                                   UNITED STATES DISTRICT JUDGE




                                                   11
Case 2:19-cv-00119-JRG-CRW Document 38 Filed 06/17/20 Page 11 of 11 PageID #: 336
